Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 32-61, drawn to a manufacturing process for a urea production, classified in class B01J2219/0286, in the reply filed on 6/30/2022 is acknowledged with traverse. The traverse is based on that there is no undue burden to search all of the claims, particularly as all of the Groups related to the sane stainless steel. In response, as pointed out in the “Requirement for Election/restriction” dated 6/10/2028, Invention I-III lacks the same or corresponding special technical feature. Therefore unity of invention is lacking and restriction is appropriate. Searching the product of Group I, claims 32-61, may not necessary to search the claimed device of Group II (cl.62) and/or Group III (cl.63). Furthermore, manufacturing process for the stainless steel (Group I) may also be applied for the other production devices except urea production plant. Therefore, searching Invention I (stainless steel) does not necessary to search Invention II-III. Therefore, the requirement is still deemed proper.
Claims 62-63 are withdrawn from consideration as non-elected claims, claims 32-61 remain for examination, wherein claim 32 is an independent claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

35 U.S.C 101 reads as follows (in part):
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor. 

The claims 32-61 are rejected under U.S.C. 115 and 101 for failing to set forth the correct inventorship.
The present application sets forth incorrect inventorship because “In the rare situation where it is clear that the application does not name the correct inventorship the applicant has not filed a request to correct inventorship the under 37 CFR 1.48, Office personnel should reject the claims under 35 U.S.C. 101 and 35 U.S.C. 115”” (MPEP 2157).
In the case of the instant application it is clear that the inventorship is incorrect.  The claimed scope is obvious over the PG Pub of Lopez Fernandez et al. (US-PG-pub 2021/0108295 A1), hereinafter Lopez Fernandez (PG’295), which has the same priority date as the instant application.  Further, the document “New Super-Duplex material for application in high pressure synthesis of urea plants” (NPL-1 as evidence) was written jointly by Tubacex (Lopez Fernandez) and Saipem (Instant inventor), and describes this invention as “developed together”. This paper is written by both present inventors of this application and one of the Tubacex (Lopez Fernandez) inventors.   As the Tubacex (Lopez Fernandez) publication and the instant application overlap in scope and are shown by the referenced paper to be “developed together”, but presently contain mutually exclusive inventorships, the inventorships in both applications must be corrected. 
The claims 32-61 are rejected under U.S.C. 115 and 101 for failing to set forth the correct inventorship for the reasons stated above.

Claim Objections
Claim 32 is objected to because of the following informalities:  “contents of nickel, cobalt, and molybdenum” in formula of instant claim 32 have the same symbols as “element name of nickel, cobalt, and molybdenum“ as claimed in the instant claim. The “contents of nickel, cobalt, and molybdenum” (wt%) in the formula is suggested to be amended as [Ni], [Co], and [Mo].  Appropriate correction is required.
Claim 49 is objected to because of the following informalities: the limitation of “no more than at least one of: 0.025 in weight percentage of ” is suggested to be amended as: “no more than 0.025 in weight percentage of phosphorus (P) and/or no more than 0.005 in weight percentage of sulfur (S)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “high pressure section” in the claim is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Regarding claims 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “high pressure striper” in the claim is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-49 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al (US-PG-pub 2008/0138232 A1, thereafter PG’232).
Regarding claims 32-49, PG’232 teaches a manufacturing process to provide a duplex stainless steel that shows high strength, good corrosion resistance, good workability and which is weldable, (Abstract, par.[0014], and claims of PG’232) for any of embodiments described above are intended for use particularly but not exclusively as a construction material or a mechanical or structural component, such as an umbilical, a downhole tube or an integrated production unit (IPU), in sea-water environments, in chloride environments, in corrosive environments, in chemical plants, in the paper industry or as welding wire. (par.[0026] of PG’232), which reads on the manufacturing process for a corrosive resistant device with a duplex stainless steel as recited in the instant claims. The comparison ranges between the claimed alloy composition ranges and the Example #5 in table 1 of PG’232 is listed in the following table. All of the major essential alloy composition ranges and calculated “composition parameter” disclosed by the Example #5 in table 1 of PG’232 are within the claimed alloy composition ranges as claimed in the instant claims 32-36 and 40-43. PG’232 teaches adding 0.5-2.0 wt% Co (par.[0041] of PG’232); 0.1-3.5 wt% Cu (par.[0039] of PG’232); 0.1-5wt% W (par.[0040] of PG’232); and 0.1 wt% or less of S, Ca, Ce and/or Mg (par.[0043), which overlaps the claimed ranges of Co (cl.32, 39); Cu (cl.37-38); W (cl.44); Ca (cl.45), Mg (cl.46), REM (cl.47-48, and S (cl.49). Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of Co, Cu, W, S, Ca, Ce, and Mg as demonstrated by PG’232 for the duplex stainless steel of PG’232 since PG’232 teaches the same duplex stainless steel throughout whole disclosing range and PG’232 specify the effects of the alloy elements (par.[0039]-[0043] of PG’232).

Element
From instant Claim 32 wt%
PG’232 wt%
#5 in table 1
Within range
(in wt%)
C
0.03 or less (cl.32)
0.001-0.02 (cl.33)
0.015
0.015
Si
0.5 or less
0.15
0.15
Mn
2.5 or less (cl.32);
0.5-2.2 (cl.41);
0.5-2.2) (cl.42)
1.0
1.0
Cr
30.0-35.0 (cl.32);
30.5-35 (cl.34);
30.5-32 (cl.35);
30.5-31.6 (cl.36)
31.0
31.0
Ni
5.5-8.0 (cl.32);
6.0-7.5 (cl.40)
7.57
7.57 (cl.32)
Close to 7,5 (cl.40)
Co
0.01-0.8 (cl.32)
0.02-0.6 (cl.39)
0
0.5-2.0 (par.[0041])
--
Overlapping: 0.5-0.8 (cl.32)
0.5-0.6 (cl.39)
Mo
2.0-2.5
2.5
2.5
W
2.5 or less (cl.32);
0.001-2.5 (cl.43);
0.02-1.0 (cl.44);
2.0
0.1-5 (par.[0040])
2.0 (cl.32,43); overlapping: 
0.1-1.0
N
0.3-0.6
0.5
0.5
Cu
1 or less (cl.32);
0.001-0.9 (cl.37);
0.1-0.9 or 0.1-0.4 (cl.38)
1.0
1.0
Close to 0.9
At least one
Ca: 0.0040 or less
Mg: 0.004 or less
Trace amount Ca or Mg
Trace amount Ca or Mg
At least one of REM 
0.1 or less
Trace amount
Trace amount
1.062x([Ni]+[Co]) +4.185x[Mo]
14.95-19.80 (cl.32);

18.50
18.50
Fe
Balance + impurities
Balance + impurities
Balance + impurities

Claim 45
Par.[0043] of PG’232
Overlapping range
Ca
0.001-0.004
0.1 or less
0.001-0.004

Claim 46


Mg
0.001-0.004
0.1 or less
0.001-0.004

Claims 47-48


REM
At least of REM: 0.05 or less (cl.47)
Including one of La, Ce, Pd or mix (cl.48)
Ce: 0.1 or less
Ce: 0.05 or less

Claim 49


Impurities 
P: 0.025 or less;
and/or
S: 0.005 or less
S: 0.1 or less
S:0.005 or less


Regarding claim 61, the calculated value according to the formula in claim 32is about 18.50, which is outside the claimed range of 14.95-17.50 as recited in the instant claim. However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Ni, Co, and Mo form PG’232 in order to meet the claimed equations would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. This position further evidenced by PG’232. PG’232 provides examples with 6.23-6.27 wt% Ni and 2.5 wt% Mo (Examples of 17-18 in table 1 of PG’232), which meets the claimed formula as claimed in the instant claim. 

Claims 50-59 are rejected under 35 U.S.C. 103 as being unpatentable over PG’232 in view of Larsson et al (US-PG-pub 2016/0319405 A1, thereafter PG’405).
Regarding claims 50-51, PG’232 teaches a manufacturing process to provide a duplex stainless steel that shows high strength, good corrosion resistance, good workability and which is weldable, (Abstract, par.[0014], and claims of PG’232). However, PG’232 does not specify contacting ammonium carbamate solution to the duplex stainless steel plant as recited in the instant claims. PG’405 teaches a process of making components for a urea production plant using ferritic-austenitic steel alloy (abstract, par.[0107]-[0145]) with all of the major essential alloy composition ranges overlapping the claimed alloy composition ranges. MPEP 2144 05 I. PG’405 teaches applying the urea plant for ammonium carbamate solution (Examples 1-3 and claims of PG’405), which reads on contacting ammonium carbamate solution to the duplex stainless steel as recited in the instant claims and overlaps the claimed ammonium carbamate percentage ranges as recited in the instant claims. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to contact proper percentage ammonium carbamate to duplex stainless steel as demonstrated by PG’405 in the process of PG’232 since both PG’232 and PG’405 teaches the same process of manufacturing the same duplex stainless steel plant as claimed throughout whole disclosing range and PG’405 teaches that the product is typically encountered in urea production (Example 3 of PG’405).
Regarding claims 52-53, PG’405 provides example with 210oC working temperature (example 3 of PG’232), which reads on the claimed temperature ranges in the instant claims.
Regarding claims 54-55, PG’405 teaches provides example with conditions: 210oC, 260 bar, N/C ratio 2.9, which reads on the claimed experimental conditions as recited in the instant claims.
Regarding claims 56, PG’405 provides example with < 0.01% oxygen working condition (example 3 of PG’232), which reads on the claimed oxygen-free conditions in the instant claim.
Regarding claim 57, PG’405 teaches  processing the urea production plant that applying the stainless steel required typically present in the high-pressure synthesis section of a urea plant. (Abstract, examples, and claims of PG’405).
Regarding claims 58-59, PG’405 teaches “a plant for the production of urea, said plant comprising a high pressure urea synthesis section comprising a reactor, a stripper, and a condenser, wherein the stripper comprises liquid distributors as described above.” (par.[0068] of PG’405), which reads on the “striper” as recited in the instant claims. 

Claim 60 are rejected under 35 U.S.C. 103 as being unpatentable over PG’232 in view of PG’405, and further ion view of Yaginuma et al (US 6,110,571, thereafter US’571).
Regarding claim 60, PG’405 teaches the stainless steel plant may be constructed with zirconium material (par.[0183] of PG’405). However, PG’232 in view of PG’405 does not specify the covering layer with Zr or Zr alloy. Applying Zr or Zr alloy on the surface of duplex stainless steel to form protective layer is a well-known technique as demonstrated by US’571. US’571 teaches a manufacturing process for forming a hard film on a duplex coated steel composite parts to be coated with the hard film including Zr (Abstract, Examples, and claims of US’571). It would have been obvious to one of ordinary skill in the art at the time the invention was made to Zr-included hard film on the surface of duplex stainless steel as demonstrated by US’571 in the process of PG’232 in view of PG’405 in order to improve the surface properties particularly excellent in wear resistance 
and oxidation resistance (Abstract and examples of US’571).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 32-61 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-21 of copending application No. 16/955861 (US-PG-pub 2021/0108295 A1) evidenced by Serrafero et al (NPL: New Super-Duplex material for application in high pressure synthesis of urea plants, Nitrogen &Syngas, 2022, pp1-30, thereafter NPL-1).  
Regarding instant claims 32-61, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-21 of copending application No. 16/955861 (US-PG-pub 2021/0108295 A1). Claims 1-21 of copending application No. 16/955861 (US-PG-pub 2021/0108295 A1) teaches all of the same essential alloy composition and same formula.  the document “New Super-Duplex material for application in high pressure synthesis of urea plants” (NPL-1 as evidence) was written jointly by Tubacex (Lopez Fernandez) and Saipem (Instant inventor), and describes this invention as “developed together”.  This paper is written by both present inventors of this application and one of the Tubacex (Lopez Fernandez) inventors.   As the Tubacex (Lopez Fernandez) publication and the instant application overlap in scope and are shown by the referenced paper to be “developed together”. Thus, no patentable distinction was found in the instant claims compared with Claims 1-21 of copending application No. 16/955861 (US-PG-pub 2021/0108295 A1) evidenced by NPL-1.
This is a provisional nonstatutory obviousness type double patenting rejection because the patentable indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734